Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [1/27/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by AGIWAL; Anil et al. [US 20210006322 A1]. 

As per claim 1, AGIWAL teaches:
A communications device configured to transmit or receive signals via a wireless access interface provided by a wireless communications network to or from one or more infrastructure equipment forming part of the wireless communications network, wherein the communications device is configured, at the time of a Radio Resource Control, RRC, connection establishment procedure, (Abstract)
to receive a first message from one of the infrastructure equipment comprising an indication that the infrastructure equipment is capable of operating in accordance with a packet data convergence protocol, PDCP, in accordance with a first radio access technology, (e.g. PDCP; ¶ 114)
to establish a PDCP entity based on the indication received in the first message, and subsequently (e.g. message; ¶ 115)
to transmit a second message to the infrastructure equipment comprising an indication that the communications device is capable of operating in accordance with one or both of the PDCP in accordance with the first radio access technology and a PDCP in accordance with a second radio access technology. (e.g. message; ¶ 116)

As per claim 2, AGIWAL teaches:


As per claim 3, AGIWAL teaches:
A communications device according to claim 1, wherein the indication transmitted in the second message is comprised within an RRC Information Element, IE, of the second message. (e.g. RRC; ¶ 132)

As per claim 4, AGIWAL teaches:
A communications device according to claim 1, wherein the indication transmitted in the second message is comprised within a PDCP header of the second message. (e.g. PDCP header; ¶ 115)

As per claim 5, AGIWAL teaches:
A communications device according to claim 1, wherein the indication transmitted in the second message is comprised within a Radio Link Control, RLC, header of the second message. (e.g. RLC; ¶ 116)

As per claim 6, AGIWAL teaches:
A communications device according to claim 1, wherein the indication transmitted in the second message is comprised within a Medium Access Control, MAC, header of the second message. (e.g. MAC; ¶ 182)

As per claim 7, AGIWAL teaches:
A communications device according to claim 1, wherein the first message is received from the infrastructure equipment as a broadcast. (e.g. broadcast; ¶ 379)

As per claim 8, AGIWAL teaches:
A communications device according to claim 1, wherein the first message forms part of a random access procedure between the communications device and the infrastructure equipment. (e.g. broadcast; ¶ 379)

As per claim 9, AGIWAL teaches:
A communications device according to claim 1, configured to receive an indication of a first set of communications resources from one of the infrastructure equipment and to receive an indication of a second set of communications resources from the infrastructure equipment, and to transmit signals comprising data to the infrastructure equipment in the first set of communications resources if the communications device is capable of operating in accordance with the PDCP in accordance with the first radio access technology and to transmit signals comprising data to the infrastructure equipment in the second set of communications resources if the communications device is not capable of operating in accordance with the PDCP in accordance with the first radio access technology. (e.g. PDCP; ¶ 73)

As per claim 10, AGIWAL teaches:


As per claim 11, AGIWAL teaches:
A communications device according to claim 1, wherein the first radio access technology is New Radio, NR. (e.g. NR; ¶ 64)

As per claim 12, AGIWAL teaches:
A communications device according to claim 1, wherein the second radio access technology is Long Term Evolution, LTE. (e.g. LTE; ¶ 90)

Claims 13-20 are the apparatus claims corresponding to device claims 1, 3-9 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Marsch, Patrick, et al. "5G radio access network architecture: Design guidelines 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413